Mr. Justice Freeman delivered the opinion of the court. The facts in this case are fully set forth in Bishop v. American Preservers’ Company, 167 Ill. 264. In accordance with that opinion the Supreme Court remanded the cause to the Circuit Court for further proceedings. From the judgment thereafter in the latter court dismissing the suit and ordering a retorno habendo, an appeal was taken to this court and the judgment affirmed upon the ground as stated in the opinion by Mr. Justice- Adams, holding “the judgment appealed from, although not strictly formal, good in substance.” American Preserving Co. v. Bishop, 83 Ill. App. 493. It is unnecessary for us to restate the contention between .the parties, which is fully set forth in the case last cited, to which reference may be had. After said cause had been docketed in this court, attorneys for appellee had moved in the Circuit Court to amend the record of the judgment order, which was done by the amending order of December 15, 1898. The entry of such order was, however, considered, and explicitly approved upon the appeal last referred to, and has since been sustained by the Supreme Court. American Preservers’ Co. v. Bishop, 184 Ill. 68. The appeal in this case is from the same amending order of December 15, 1898. It is prosecuted upon the alleged ground that the court could not properly enter said order, there being no ipinute of the judge or memorial paper upon which to base such amendment. In view of the former holding that the court could lawfully enter the amending order and thus correct the mistake or misprision of the clerk, further discussion of the point suggested is of no practical importance.. The judgment of the Circuit Court is affirmed.